Citation Nr: 9911087	
Decision Date: 04/22/99    Archive Date: 04/30/99

DOCKET NO.  97-02 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for joint pain, claimed 
as a bilateral knee disorder.

4.  Entitlement to service connection for unspecified 
disorders due to radiation exposure.


REPRESENTATION

Appellant represented by:	AMVETS



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from July 1979 to November 1983 
and from December 1990 to June 1991.  These matters come to 
the Board of Veterans' Appeals (Board) from a May 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO).  In that decision the RO denied entitlement to 
service connection for headaches, a skin rash, sinus 
infections, back pain, a disorder manifested by joint pain, 
and unspecified disorders based on radiation exposure.  The 
veteran perfected an appeal of that decision.

In an October 1997 rating decision the RO granted service 
connection for migraine headaches and assigned a 30 percent 
disability rating for the disorder.  The RO also granted 
service connection for mechanical low back pain, rated as 
noncompensable.  The Board finds that the grant of service 
connection constitutes a grant of the benefit sought on 
appeal, and that the issues pertaining to a headache disorder 
and back pain are no longer within the Board's jurisdiction.  
See Grantham v. Brown, 114 F.3d 1156 (1997) (a notice of 
disagreement pertaining to the denial of service connection 
ceases to be valid if service connection is granted by the 
RO).

In January 1998 the veteran submitted a notice of 
disagreement with the rating assigned for the low back 
disorder, and in an October 1998 rating decision the RO 
increased the disability rating for mechanical low back pain 
from zero to 10 percent.  In a November 1998 statement the 
veteran withdrew his appeal pertaining to the rating assigned 
for the low back disorder, and the Board also finds that the 
issue of entitlement to a disability rating in excess of 
10 percent for the low back disorder is not within its 
jurisdiction.  Hamilton v. Brown, 39 F.3d 1574 (Fed. Cir. 
1994) (an appeal ceases to be valid if withdrawn).

The issue of entitlement to service connection for joint 
pain, claimed as a bilateral knee disorder, will be addressed 
in the remand portion of this decision.


FINDINGS OF FACT

1.  The claims of entitlement to service connection for a 
skin disorder and sinusitis are not supported by competent 
medical evidence showing that the veteran's skin disorder and 
sinusitis are related to an in-service disease or injury.

2.  The skin disorder, which has been diagnosed as 
psoriasiform spongiotic dermatitis, and sinusitis, which has 
been diagnosed as chronic maxillary sinusitis, do not 
constitute undiagnosed illnesses resulting from service in 
the Persian Gulf War.

3.  The claim of entitlement to service connection for 
unspecified diseases due to radiation exposure is not 
supported by competent medical evidence showing that the 
veteran has a medical disorder related to radiation exposure, 
including a medical disorder to which the presumption of 
service connection applies for veterans exposed to ionizing 
radiation.


CONCLUSION OF LAW

The claims of entitlement to service connection for a skin 
disorder, chronic sinusitis, and unspecified diseases due to 
radiation exposure are not well grounded.  38 U.S.C.A. 
§§ 1112(c), 1117, 5107 (West 1991 and Supp. 1998); 38 C.F.R. 
§§ 3.311, 3.317 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records show that in May 1980 
he received treatment for a heat rash on his buttocks, and in 
June 1988, during National Guard service, he received 
treatment for tinea cruris.  He made no complaints pertaining 
to a skin disorder or sinus problems during his second period 
of active service, and in April 1991 he reported having had 
no diseases or injuries while serving in Southwest Asia, he 
denied having had a skin rash or infection, a cough, or a 
sinus infection, and he denied having been exposed to 
chemical or germ warfare.  In conjunction with his April 1991 
separation examination he denied having had any ear, nose, or 
throat problems, sinusitis, or skin diseases, and the 
physical examination revealed no relevant abnormalities.

The veteran's discharge certificate for his second period of 
service shows that he was ordered to active duty in support 
of Operation Desert Shield/Desert Storm in December 1990, and 
that he served in Southwest Asia from December 1990 to May 
1991.

Private treatment records indicate that in September and 
October 1991 the veteran complained of pain, redness, and 
heat in the left side of his face that was assessed as 
cellulitis.  Three days following the initiation of 
treatment, the disorder was shown to be resolved.  Later in 
October 1991 his complaints of pain in the left side of the 
face were attributed to temporomandibular joint syndrome.

VA treatment records show that in November 1991 the veteran 
asked to have his blood tested for a parasite allegedly 
carried by sand fleas, to which he was exposed during Desert 
Storm, the results of which are not of record.  

Private treatment records show that in June 1992 the veteran 
complained of pain in the left side of the face of one week's 
duration.  He reportedly had previously had at similar 
episode at an unspecified time.  Examination revealed no 
abnormalities, including no evidence of a skin infection, and 
his facial pain was attributed to an unknown etiology.  

According to the private treatment records, in July 1992 the 
veteran complained of sinus pain for the previous seven 
months.  A computerized tomography (CT) scan of the head at 
that time was normal, but an X-ray study of the sinuses in 
July 1992 showed evidence of bilateral maxillary mucosal 
thickening, left worse than right, and his complaints were 
assessed as left maxillary sinusitis.

In conjunction with August 1992 VA outpatient treatment, the 
veteran denied having had any health problems while in Saudi 
Arabia, but reported having had skin irritation, thinning 
hair, and a sinus infection since returning.  He also 
reported having had sinus problems for the previous two 
months, and that the skin on his left cheek was tender and 
swollen and looked abnormal.  He also reported having 
received treatment for skin problems on his left cheek in 
June 1991, and for pain in the left side of the face, which 
was assessed as temporomandibular joint syndrome, in June 
1992.  He stated that a sinus infection was diagnosed in 
August 1992 at a private hospital.  Examination revealed no 
evidence of a rash on the face or arms, and he was provided 
continuing medication for sinusitis.

Later in August 1992 the veteran reported that his hair fell 
out in clumps, and that the skin on his face was 
intermittently irritated since he went to Desert Storm.  At 
that time he reported having had a sinus infection for more 
than a year, since he returned from Desert Storm.  
Examination revealed no areas of gross hair loss, or gross 
lesions on the skin.  There was tenderness in the maxillary 
sinuses.  His complaints were assessed as recurrent sinusitis 
after Desert Storm and hair loss.  No explanation was given 
for the hair loss.  Following consultation with an ear, nose, 
and throat specialist in August 1992, his sinusitis was shown 
to be resolved.

The veteran was provided a VA Desert Storm examination in 
March 1993, during which he reported having had a rash on his 
face twice since returning from Desert Storm.  Examination 
revealed no skin abnormalities.  The report of the 
examination references an August 1992 CT scan of the sinuses 
that showed maxillary sinusitis, left worse than right.

An April 1993 VA treatment record indicates that the veteran 
had a recent history of sinusitis that had been treated for 
three weeks with no symptoms since then.  He also reported 
having had alopecia for ten months.  Alopecia is defined as 
the loss of hair.  Stedman's Medical Dictionary 52 (26th Ed. 
1995).

The report of an April 1993 allergy evaluation shows that the 
veteran denied having had any nose stuffiness, discharge, 
sneezing, irritable eye, or post-nasal drip in the past.  He 
reported having been exposed to the burning oil fires while 
in Saudi Arabia.

The records show that in December 1993, the veteran reported 
the onset of a toothache the previous night, which was 
assessed as a probable abscessed right lower molar.

In July 1994, the veteran claimed entitlement to service 
connection for skin rashes and sinus problems, both of which 
he claimed resulted from his service during Desert Storm.

The report of a September 1994 VA ear, nose, and throat 
examination, shows that the veteran reported having been 
exposed to dust and smoke from wildfires while serving in 
Desert Storm, and that he had been treated for sinus problems 
while in service.  He stated that the problem bothered him 
all the time, but that it was worse in cold weather.  As the 
examiner provided a diagnosis of chronic sinusitis, left 
maxillary greater than right maxillary, and noted that the 
veteran was currently under treatment for the disorder.

VA treatment records indicate that in November 1994 the 
veteran complained of a sinus headache of five days in 
duration, and that he had sinus headaches for the last three 
years.  The treating physician noted that the veteran had a 
history of maxillary sinusitis in April 1993, and his 
complaints were again assessed as maxillary sinusitis.

The records show that in January 1995 the veteran reported 
having had a rash intermittently since serving in Desert 
Storm.  He stated that the rash had appeared on his legs, 
armpits, and groin.  Examination revealed a cluster of 
crusted, erythematous papules in the left axilla, with no 
evidence of a rash in any other areas and no evidence of 
scarring.  A punch biopsy was obtained for diagnostic 
purposes.  A March 1995 treatment record shows that the skin 
disorder was diagnosed as psoriasiform spongiotic dermatitis 
as the result of the biopsy, which the treating physician 
assessed as subacute dermatitis.  No etiology for the 
disorder was provided.

In support of his claim, the veteran submitted a statement 
from a fellow servicemember in which the servicemember 
reported that he had noticed that the veteran had health 
problems after returning from Desert Storm, including sinus 
problems and a skin rash, and that a radioactive gunsight had 
recently been discovered that had been stored in the National 
Guard unit's facility for approximately five years.

In his June 1996 notice of disagreement the veteran stated 
that an Iraqi gunsight with over 80 rads of radiation had 
been found in the unit in January 1996, which was 
subsequently removed by a hazardous material unit.  He 
submitted documents showing that he was present when two ten-
gallon drums marked as radioactive were opened, one of which 
contained a smear (wipe test) for a quadrant site.  The 
barrels were resealed and returned to storage and marked as 
"off limits" pending their disposition.  According to the 
documents, the storage barrels emitted 81 millirads of 
radiation per hour when opened.

The veteran also submitted a photograph of himself sitting on 
an antiaircraft weapon, which he claims to have been the 
weapon from which the radioactive gunsight was removed.

The veteran also submitted a number of newspaper and magazine 
articles pertaining to the chemical and biological warfare 
that was reported to have occurred during Desert Storm.

During an April 1997 hearing, the veteran testified that he 
had no health problems prior to going to Saudi Arabia, but 
had experienced sinus problems and skin rashes since his 
service there.  He also testified that he had been exposed to 
radiation by a gunsight that was sent back to his National 
Guard unit.  He stated that he was currently loosing his 
teeth and hair, and had skin rashes; all of which he 
attributed to the radiation exposure.  He also stated that 
the chemical suits used during air attacks in Desert Storm 
were stored in the same facility in which the radioactive 
gunsight had been found.  He denied having had a skin rash 
while in Saudi Arabia, and stated that it appeared about 
three months after he returned.

The veteran also testified that he had had sinus problems 
since returning from Saudi Arabia, but denied having had any 
problems before his exposure to smoke from oil fires during 
Desert Storm.  He stated that the sinus problems initially 
occurred about three or four months after he returned, at 
which time he had experienced a sinus infection.

VA treatment records indicate that in July 1997 the veteran 
reported having cracked a right upper molar two days 
previously.  In conjunction with an August 1997 VA 
dermatology examination he reported having recurrences of a 
rash in the left axilla since returning from Desert Storm, 
including two episodes since January 1997.  The examiner 
referenced the biopsy report showing that the disorder was 
psoriasiform spongiotic dermatitis, which the dermatologist 
referred to as a subacute dermatitis.  Examination in August 
1997 revealed no objective evidence of a skin disorder, and, 
apparently based on the VA treatment records, the examiner 
provided a diagnosis of recurrent subacute dermatitis 
(psoriasiform spongiotic dermatitis).

The veteran was also provided a VA ear, nose, and throat 
examination in August 1997, during which he reported having 
had recurrent sinus infections since returning from the 
Persian Gulf.  Based on an examination and the VA treatment 
records, the examiner provided a diagnosis of recurrent and 
chronic maxillary sinusitis infections.

None of the medical evidence of record provides an etiology 
for the veteran's skin disorder, sinusitis, hair loss, or 
tooth loss.

II.  Law and Regulations

The threshold question that must be resolved with regard to 
the claim is whether the veteran has presented evidence that 
the claim is well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  A well grounded claim 
is a plausible claim, meaning a claim that appears to be 
meritorious on its own or capable of substantiation.  Epps, 
126 F.3d at 1468.  An allegation of a disorder that is 
service connected is not sufficient; the veteran must submit 
evidence in support of the claim that would "justify a belief 
by a fair and impartial individual that the claim is 
plausible."  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  The quality and quantity of the evidence required to 
meet this statutory burden depends upon the issue presented 
by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service, and medical evidence of a nexus 
between the in-service disease or injury and the current 
disability.  Epps, 126 F.3d at 1468.  A lay person is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  Therefore, if the determinant 
issue is one of medical etiology or a medical diagnosis, 
competent medical evidence is generally required to make the 
claim well grounded.  See Grottveit, 5 Vet. App. at 93.  

A lay person is, however, competent to provide evidence on 
the occurrence of observable symptoms during and following 
service.  See Savage v. Gober, 10 Vet. App. 488, 496 (1997).  
If the claimed disability relates to an observable disorder, 
lay evidence may be adequate to show the incurrence of a 
disease or injury in service and continuity of the disorder 
following service.  See Clyburn v. West, 
No. 97-1321 (U.S. Vet. App. April 2, 1999).  Medical evidence 
is required, however, to show a relationship between the 
current medical diagnosis and the continuing symptomatology.  
Sacks v. West, 11 Vet. App. 314 (1998).

If the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist him in 
any further development of the claim.  See Schroeder v. West, 
No. 97-131 (U.S. Vet. App. Feb. 8, 1999).  VA may, however, 
dependent on the facts of the case, have a duty to notify him 
of the evidence needed to support his claim.  38 U.S.C.A. 
§ 5103; see also Robinette v. Brown, 8 Vet. App. 69, 79 
(1995).  The veteran has not indicated the existence of any 
evidence that, if obtained, would make his claim well 
grounded.  VA has no further obligation, therefore, to notify 
him of the evidence needed to support his claim.  See 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).

Service connection for a disease that is claimed to be due to 
radiation exposure during service can be established by three 
different methods.  First, by submitting evidence that the 
disease is one of the 15 types of cancer that are 
presumptively service connected in accordance with 
38 U.S.C.A. § 1112(c); second, by submitting evidence that 
the disease is one of the radiogenic diseases listed in 
38 C.F.R. § 3.311(b) that are service connected if sufficient 
radiation exposure is shown; and third, by direct service 
connection.  See Ramey v. Brown, 9 Vet. App. 40, 44 (1996), 
aff'd 120 F.3d 1239 (Fed. Cir. 1997).  

VA compensation is payable to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms, provided that 
the disability became manifest during active service during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2001, and the disability cannot 
be attributed to any known clinical diagnosis.  38 C.F.R. 
§ 3.317.


Where, a veteran engaged in combat, satisfactory lay evidence 
that an injury or disease was incurred in service will be 
accepted as sufficient proof of service connection where such 
evidence is consistent with the circumstances, conditions, or 
hardships, of service.  38 U.S.C.A. § 1154(b) (West 1991).

The Court has held that § 1154(b) does not obviate the 
requirements for a well-grounded claim set out in Caluza 
(i.e. competent evidence of a current disability and of a 
medical nexus between service and a current disability).  
Arms v. West, No. 96-1214 (U.S. Vet App. Feb. 11, 1999); Wade 
v. West, 11 Vet. App. 302 (1998); Turpen v. Gober, 10 Vet. 
App. 536 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996).  
Because there is a presumption of credibility as to all 
evidence submitted for purposes of rendering a claim well 
grounded, regardless of whether the veteran engaged in combat 
or not, application of 38 U.S.C.A. § 1154(b) to the question 
of well groundedness has been described as "largely 
superfluous." Arms v. West, slip op. at 9.


III.  Analysis

The Board has reviewed the evidence of record and finds that 
the veteran's claims of entitlement to service connection for 
a skin disorder, sinusitis, and unspecified diseases due to 
radiation exposure are not well grounded.  The medical 
evidence documents that the veteran developed a skin disorder 
and sinusitis after he was separated from service, but there 
is no evidence of the incurrence of a related disease or 
injury during service, nor does the veteran so claim.  
Although manifested after service, the veteran claims that 
his skin disorder and sinusitis resulted from his service in 
the Persian Gulf during Operation Desert Storm.

As a lay person the veteran is competent to provide evidence 
of observable symptoms, but he is not competent to relate 
those symptoms to a medical cause.  Grottveit, 5 Vet. App. 
at 93.  The medical evidence does not indicate that the skin 
disorder or sinusitis are related to an in-service disease or 
injury, including the veteran's service in the Persian Gulf.  
In the absence of evidence of an in-service disease or injury 
and medical evidence of a nexus between the in-service 
disease or injury and the current medical diagnosis, the 
Board has determined that the claims of entitlement to 
service connection for a skin disorder and sinusitis are not 
well grounded.  See Wade v. West, 11 Vet. App. 302 (1998).

The Board notes that pursuant to 38 C.F.R. § 3.317, an 
undiagnosed illness may be found to be related to service in 
the Persian Gulf, even though there is no evidence of such 
disease during service.  In the case of an undiagnosed 
illness, the regulation fulfills the requirement for evidence 
of an in-service disease or injury and of a nexus between the 
in-service injury and the current diagnosis.  See Brock v. 
Brown, 10 Vet. App. 155 (1997).  This provision cannot serve, 
however, to well ground the veteran's claim, because the skin 
and sinus disorders are attributed to known clinical 
diagnoses.  See VAOPGCPREC 8-98 (1998) (holing that 
38 U.S.C.A. §  1117(a), authorizes service connection on a 
presumptive basis only for disability arising in Persian Gulf 
veterans due to "undiagnosed illness" and may not be 
construed to authorize presumptive service connection for any 
diagnosed illness).  As the result of examination and 
diagnostic testing, the skin disorder was diagnosed as 
psoriasiform spongiotic dermatitis and the sinus disorder was 
diagnosed as maxillary sinusitis.

The veteran has also claimed entitlement to service 
connection based on radiation exposure.  Although he 
submitted evidence indicating that radioactive material was 
found in his National Guard unit, and that he was present 
when the material was found, he has not submitted any 
evidence indicating that he has a medical disorder resulting 
from the claimed exposure.  Although the law and regulations 
can fulfill the requirement for evidence of a nexus between 
radiation exposure and the resulting disease, none of the 
disorders documented in the veteran's medical records are 
listed as diseases to which the presumption of service 
connection applies pursuant to 38 U.S.C.A. § 1112(c) or as 
radiogenic diseases in accordance with 38 C.F.R. § 3.311(b).  

In order to establish a well-grounded claim based on direct 
causation, the veteran must submit medical evidence showing 
that he currently has a medical disorder that is related to 
the radiation exposure, which evidence has not been 
submitted.  Although he contends that his hair loss, skin 
disorder, and loss of teeth were caused by radiation 
exposure, he is not competent to provide evidence as to the 
etiology of a medical disorder.  Grottveit, 5 Vet. App. 
at 93.  The Board has determined, therefore, that the claim 
of entitlement to service connection for unspecified diseases 
due to radiation exposure is not well grounded.  Ramey, 9 
Vet. App. at 44.


ORDER

The claims of entitlement to service connection for a skin 
disorder, sinusitis, and unspecified diseases due to 
radiation exposure are denied.


REMAND

In the May 1996 rating decision on appeal, the RO determined 
that the claim of entitlement to service connection for a 
chronic disability manifested by joint pain was not well 
grounded on the basis that the evidence did not show that the 
veteran had joint pain.  In an October 1997 supplemental 
statement of the case, following the August 1997 diagnosis of 
bilateral knee discomfort, possibly related to 
chondromalacia, the RO denied entitlement to service 
connection for chronic disorders of the knees on the merits 
of the case and provided the veteran with the laws and 
regulations pertaining to direct and presumptive service 
connection.

The veteran claims to have a bilateral knee disorder 
resulting from his service in the Persian Gulf, at which time 
he injured his knees when falling off a truck.  The reported 
symptoms of his claimed knee disorder include periodic 
debilitating pain, "popping" out, swelling, and giving way.  
His service medical records and the VA treatment records are 
silent for any complaints or clinical findings pertaining to 
the knees.

The report of the August 1997 VA orthopedic examination shows 
that examination revealed minimal tenderness in the 
peripatellar region of each knee, but no other abnormality.  
The examiner provided a diagnosis of bilateral knee 
discomfort, possibly related to chondromalacia.  An X-ray 
study of both knees showed no abnormalities, but it is not 
clear from the evidence whether the orthopedist considered 
the results of the X-ray study in providing the diagnosis.

As previously stated, VA compensation is payable to a Persian 
Gulf veteran who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms.  
Service connection is warranted if the disorder became 
manifest during active service or to a degree of 10 percent 
or more no later than December 31, 2001, and the disorder 
cannot be attributed to any known clinical diagnosis by 
history, physical examination, and laboratory tests.  The 
signs or symptoms which may be manifestations of an 
undiagnosed illness include joint pain.  38 C.F.R. § 3.317.  
Because the examiner in August 1997 characterized the 
diagnosis as possibly related to chondromalacia, it is not 
clear whether the veteran's knee complaints have been 
attributed to a known clinical diagnosis.

The phrase "objective indications of chronic disability" 
includes "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  The only abnormality reported as the result of 
the August 1997 examination was minimal tenderness in the 
peripatellar region of both knees.  It is not clear from the 
evidence, however, whether the minimal tenderness constituted 
objective evidence of disability perceptible to the examining 
physician.  In addition, the veteran has not been asked to 
submit other, non-medical evidence verifying that he has a 
knee disability.  38 C.F.R. § 3.317(a)(2).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claim, this issue is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for a knee 
disorder since December 1997.  After 
securing any necessary releases, the RO 
should obtain copies of such records that 
are not in file.

2.  The veteran should be asked to submit 
any medical or lay evidence that may 
constitute independent verification that 
he has a knee disability.

3.  The veteran should be afforded an 
appropriate examination to determine the 
nature and etiology of his knee 
complaints.  The claims file, including a 
copy of this remand, must be reviewed by 
the VA examiner prior to completion of 
the examination.  The examination should 
include any tests or studies, including 
X-ray or MRI, or specialist examinations 
that are found necessary in order to 
provide the requested information.  

The examiner should conduct a thorough 
examination of the knees and document all 
objective signs of knee pathology.  The 
examiner should determine whether the 
veteran's history, abnormal physical 
findings found on examination, and the 
results of any diagnostic testing result 
in the clinical diagnosis of a knee 
disorder and, if so, provide that 
diagnosis and the symptoms, abnormal 
physical findings, and abnormal 
laboratory test results associated with 
the diagnosis.  If the resulting 
diagnosis is based only on the veteran's 
reported symptoms, with no objective 
findings, the examiner should so state.

If the examination does not result in a 
diagnosis of a medical disorder of the 
knees based on objective findings, the 
examiner should list all symptoms, 
abnormal physical findings, and abnormal 
diagnostic test results that cannot be 
attributed to a known clinical diagnosis.  
The examiner should provide the rationale 
for all opinions given.

4.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested examination and opinions 
are in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue of 
entitlement to service connection for a 
bilateral knee disorder, based on direct 
causation and as an undiagnosed illness 
resulting from service in the Persian 
Gulf War.  If any benefit requested on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action until he is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

 

